Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 8/29/2022 has been entered. 
Claim Status
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 8/29/2022 regarding rejected claim 11, have been fully considered, but are moot because the arguments do not apply to new ground of rejection, see detail below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, it recites “preparing final layout patterns by combining the second layout patterns and only a part of the first layout patterns using a logical OR operation between the second layout patterns and the part of the first layout patterns”. However, the Specification states “the identified non-functional patterns 245 and the initial cut patterns 240 are combined to form cutting patterns 250 by, for example, a logical OR operation” in paragraph [0062]. It is not clear the claimed “first layout patterns”, “second layout patterns”, “only a part of the first layout patterns” and “the final layout patterns” refer to which patterns stated in the Specification respectively. Any person skilled in the art can not understand how to conduct the logical OR operation between the second layout patterns and the part of the first layout patterns to obtain the final layout patterns by combining the second layout patterns and only a part of the first layout patterns. Therefore, claim 11 is rejected under 112(a). 
Regarding claim 12-17, they are rejected under 112(a) due to their dependencies of claim 11. 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 11, it recites “preparing final layout patterns by combining the second layout patterns and only a part of the first layout patterns using a logical OR operation between the second layout patterns and the part of the first layout patterns”. However, the Specification states “the identified non-functional patterns 245 and the initial cut patterns 240 are combined to form cutting patterns 250 by, for example, a logical OR operation” in paragraph [0062]. It is not clear the claimed “first layout patterns”, “second layout patterns”, “only a part of the first layout patterns” and “the final layout patterns” refer to the which patterns stated in the Specification respectively. Any person skilled in the art can not understand how to “preparing final layout patterns by combining the second layout patterns and only a part of the first layout patterns using a logical OR operation between the second layout patterns and the part of the first layout patterns”. 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention.
As there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claim 11, it would not be proper for the examiner to reject such a claim on the basis of prior art. See MPEP 2173.06 II (second)  wherein In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Regarding Claims 12-17, those are rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 11.
Reasons for Allowance
Claims 1-10 and 18-20 are allowed as the reasons stated in the previous Non-Final Office Action dated on 5/27/2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898